Bond, J. —
Plaintiff sued the defendant before a justice of the peace for $176.94, balance due on an account for personal services as janitor of the Springfield Normal School. The jury found the issues in favor of plaintiff in the sum of $173, whereupon on the day of the verdict, to wit, November 30, 1896, the justice rendered the following judgment: ‘‘It is therefore ordered and adjudged by the justice that the plaintiff have and recover of the defendant the said sum of $173 on account of labor done and performed as a common laborer, and the cost, and that execution issue.” On the next day defendant took an appeal to the circuit court of Greene county. On the thirteenth of January, 1897, defendant filed an application for change of venue, which was sustained in that court on the ninteenth day of January following, had the venue changed to the circuit court of Webster county, where the transcript was filed before the March term of that court. Plaintiff made no appearance in said cause in the circuit court of Greene county and none at the March term in the circuit court of Webster county. At the September term, 1897, of the latter court, plaintiff appearing for the purpose of said motion only, moved an affirmance of the judgment of the justice, for the reason that two terms of court had elapsed since the appeal taken by the defendant and *125no notice thereof had been given to plaintiff. This motion was sustained the judgment entered affirming the judgment of the justice, whereupon defendant appealed to this court.
Judgment for mon^íaboierom" The first point urged for reversal is, that the judgment of the justice is void for omitting the recitals prescribed by the statute in suits for personal services brought by a house servant or common laborer under the statute permitting recoveries in such actions to the extent of $90 to be enforced against any ° ,J Pr0Perty of the defendant without regard to his right to exemptions. R. S. 1889, secs. 4910, 4912, 4913. It may be granted that the judgment in this case is not such as to entitle plaintiff to the remedies provided by these statutes, but the judgment is still valid as a general judgment, subject to .defendant’s general exemption rights. Buis v. Cooper, 63 Mo. App. 196. This point is therefore ruled adversely to appellant. Appellant insists that the change of venue granted at his request was void and the judgment of affirmance in the circuit court was also void unless the respondent was in the circuit court of Grreene county by appearance when the; order for change of venue was made. This position is untenable.
change of venue. Appellant procured the change of venue to Webster county — the action is a transitory one. As to him, therefore, .that court was possessed of jurisdiction as upon a general appearance, '.hence when respondent, appearing specially, moved for an affirmance of the justice’s judgment, the court having both parties before it for that purpose, was authorized to rule upon the motion, and appellant is precluded from questioning its jurisdiction so to do. Besides there is no merit in the contention as a legal proposition. It has been expressly decided by this court that a change of venue *126may be had after an appeal from a justice before notice of appeal is givea to the other party, and that notice of the application for change of venue is not a substitute for notice of appeal, nor does it prevent an affirmance for want of the latter in the court to which the cause was transferred by change of venue. Evans v. R’y, 58 Mo. App. 427; R. S. 1889, sec. 6342. In the case at bar the record is silent as to whether notice of the application for change of venue was given. It clearly shows, however, that no notice of appeal was given respondent at any time, and that the only appearance made by him, except in a justice’s court, was his motion (appearing for that purpose only) in the circuit court of Webster county for an affirmance of the justice’s judgment for failure of notice to him of the appeal taken therefrom. Such appearance was a waiver on the part of respondent of any notice of the change of venue, but in no wise waived the want of notice of appeal, on account of which motion he asked an affirmance of the judgment in his favor. At the time of his request we know judicially from the facts in this record that at least two terms of the circuit court of Greene and Webster counties had elapsed since the appeal from the justice. As there is no evidence in this record that respondent waived the want of notice of appeal at anytime, the judgment of affirmance was correct. It will therefore be affirmed.
All concur.